              Case 2:20-cv-05306 Document 1 Filed 10/23/20 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JEANNETTE GUIRAUD,
                                                   Civil Action No. __________
                          PLAINTIFF,

         v.
                                                   JURY TRIAL DEMANDED
 ESA MANAGEMENT, LLC,

                         DEFENDANT.


                            COMPLAINT AND JURY DEMAND

       Plaintiff Jeannette Guiraud, by and through her undersigned attorneys, Bell & Bell LLP,

hereby files the following Complaint and Jury Demand (“Complaint”).

                                PRELIMINARY STATEMENT

1.     This is an action for an award of damages, punitive damages, and other relief on behalf of

Plaintiff Jeannette Guiraud (hereinafter “Ms. Guiraud” or “Plaintiff”), a former employee of ESA

Management, LLC (hereinafter, “ESA” or the “Company”). Ms. Guiraud has been harmed by

ESA’s harassment and discrimination on the basis of her race and national origin, and by ESA’s

unlawful retaliation for Ms. Guiraud’s complaints of discrimination and harassment, culminating

in her wrongful termination on October 14, 2019.

2.     This action arises under Title VII of the Civil Rights Act of 1964, as amended by the

Civil Rights Act of 1991, 42 U.S.C. § 2000(e) et seq. (“Title VII”) and the Civil Rights Act of

1866, 42 U.S.C. § 1981 (“Section 1981”).

                              JURISDICTIONAL STATEMENT

3.     This Court has original jurisdiction of all civil actions arising under the Constitution,

laws, or treaties of the United States pursuant to 28 U.S.C. §§ 1331 and 1391.
             Case 2:20-cv-05306 Document 1 Filed 10/23/20 Page 2 of 13




4.      The jurisdiction of this Court is also invoked pursuant to 28 U.S.C. § 1343(4), which

grants the District Court original jurisdiction in any civil action authorized by law to be

commenced by any person to recover damages to secure equitable or other relief under any act of

Congress providing for the protection of civil rights.

5.      This Court has supplemental jurisdiction over Pennsylvania state law claims pursuant to

28 U.S.C. § 1367.

6.      All conditions precedent to the institution of this suit have been fulfilled. On April 7,

2020, Plaintiff timely filed a Charge of Discrimination with the United States Equal Employment

Opportunity Commission (“EEOC”), which was dual-filed as a Complaint with the Pennsylvania

Human Relations Commission (“PHRC”). On July 28, 2020, the EEOC issued a Notice of Right

to Sue to Plaintiff. This action has been filed within ninety (90) days of Plaintiff’s receipt of said

Notice.1

                                                   VENUE

7.      This action properly lies in the Eastern District of Pennsylvania, pursuant to 28 U.S.C. §

1391(b).

8.      This action properly lies in the Eastern District of Pennsylvania because Plaintiff was

employed by Defendant in this district and the claims and significant activities associated with

the claims took place in this judicial district.




1
 It has been less than one year since Ms. Guiraud dual-filed her Charge of Discrimination as a
Complaint with the Pennsylvania Human Relations Commission (“PHRC”) for Defendant’s
violations of the Pennsylvania Human Relations Act, 43 P.S. § 951, et seq. (“PHRA”). Ms.
Guiraud will seek to amend her Complaint in this matter to add her PHRA claims once she has
exhausted her administrative remedy with respect to those claims.

                                                     2
                Case 2:20-cv-05306 Document 1 Filed 10/23/20 Page 3 of 13




                                            PARTIES

9.      Plaintiff Jeannette Guiraud is an adult African female from the Ivory Coast, who

currently resides in Philadelphia, Pennsylvania and the United States of America.

10.     Defendant ESA Management, LLC is a Delaware limited liability company with its

principal office located at 11525 N Community House Road Charlotte, North Carolina 28277-

3609.

11.     Defendant ESA has a location at 114 Welsh Road, Horsham, Pennsylvania 19044, where

Plaintiff was employed.

12.     At all relevant times, Defendant is and has been an employer employing more than 500

employees.

13.     Defendant does significant business within the Commonwealth of Pennsylvania.

14.     At all relevant times, employees of ESA acted as agents and servants for ESA.

15.     At all relevant times, employees of ESA were acting within the scope of their authority

and in the course of employment under the direct control of ESA.

16.     At all times material hereto, ESA acted by and through its authorized agents, servants,

workmen, and/or employees acting within the course and scope of their employment with ESA

and in furtherance of ESA’s business.

17.     At all times relevant hereto, Defendant is and has been an “employer” and/or “person”

within the meaning of the laws at issue in this matter, and is accordingly subject to the provisions

of said laws.

18.     At all relevant times hereto, Plaintiff Jeannette Guiraud was an “employee” of Defendant

ESA within the meaning of the laws at issue in this suit and is accordingly entitled to the

protections of said laws.



                                                 3
            Case 2:20-cv-05306 Document 1 Filed 10/23/20 Page 4 of 13




19.    This Honorable Court has jurisdiction over Defendant.

                                             FACTS

20.    ESA Management, LLC owns and/or operates several hotels under the business name

“Extended Stay America” or “Extended Stay Hotels.”.

21.    Beginning in April 2006, Ms. Guiraud was employed as a Night Attendant for ESA at

ESA’s “Extended Stay” hotel located in Horsham, Pennsylvania.

22.    During her lengthy employment of over thirteen (13) years with ESA, Ms. Guiraud

excelled in her position and performed her duties in an excellent and professional manner.

23.    Despite her loyalty and consistent performance, upon the hire of a new manager as Ms.

Guiraud’s supervisor, Ms. Guiraud was subjected to harassment and discrimination on the basis

of her race and national origin, and retaliation for her complaints about harassment and

discrimination.

24.    Ms. Guiraud worked the night shift, from 11 p.m. to 7 a.m., performing such tasks as

housekeeping, laundry, and dishes, among other things.

25.    Notably, for several years during her employment, Ms. Guiraud worked for numerous

managers with whom she had an excellent professional relationship and who praised her for her

exemplary work.

26.    Upon being hired in 2006, Ms. Guiraud was instructed to perform various housekeeping

and cleaning tasks.

27.    Although Ms. Guiraud did not know how to use a computer, she was told that it would

not be an issue and that she did not need to use the computer since her job description did not

include checking in guests.




                                                4
            Case 2:20-cv-05306 Document 1 Filed 10/23/20 Page 5 of 13




28.    For the first nearly ten years of her employment at ESA, Ms. Guiraud was frequently

commended for her work.

29.    In or about 2015, however, after ESA hired Arisa Humphrey as Ms. Guiraud’s new

supervisor, Ms. Guiraud began to experience harassment and discrimination on the basis of her

race and national origin.

30.    Ms. Humphrey consistently treated the non-African individuals more favorably than she

treated Ms. Guiraud.

31.    When Ms. Humphrey began at ESA, she insisted that Ms. Guiraud and the other

nighttime employees learn how to use the computer and check in guests.

32.    Despite Ms. Guiraud’s several requests for someone to train her on how to use the

computer, for which she offered to stay late or come in early to receive such training, Ms.

Humphrey failed to properly train or ensure that someone would train Ms. Guiraud.

33.    Notably, Ms. Humphrey trained or had others train other nighttime personnel, but Ms.

Guiraud was never given any training, and was instead told to “learn it.”

34.    Thereafter, Ms. Humphrey yelled at Ms. Guiraud on several occasions, claiming that she

was not checking in people properly or quickly enough.

35.    In addition for her inappropriate outbursts at Ms. Guiraud for her attempts to use the

computer despite refusing to train her or allow others to train her, Ms. Humphrey engaged in

several other acts of discrimination and harassment against Ms. Guiraud on the basis of her race

and national origin.

36.    Notably, Ms. Humphrey completed performance reviews and evaluations for all non-

African employees, but did not complete a performance review for Ms. Guiraud or for another

employee who, like Ms. Guiraud, was from Africa.



                                                5
             Case 2:20-cv-05306 Document 1 Filed 10/23/20 Page 6 of 13




37.    Ms. Humphrey also frequently yelled and cursed at Ms. Guiraud, despite Ms. Guiraud’s

requests that she not yell or curse at her. Ms. Humphrey did not treat the non-African employees

in this manner.

38.    Moreover, Ms. Humphrey allowed other non-African employees to come in late, thus

forcing Ms. Guiraud to stay later than her shift, and refused to assist Ms. Guiraud with any work

issues or questions she had during her shift.

39.    As Ms. Guiraud worked the night shift, her shift ended at 7 a.m.

40.    Because other employees were so frequently late, Ms. Guiraud was often compelled to

stay later than her shift, until 8:45 or 9:00 a.m., even though her shift ended at 7 a.m.

41.    Additionally, whenever Ms. Guiraud would attempt to contact Ms. Humphrey to discuss

a work issue or report a problem, Ms. Humphrey would become angry and yell at Ms. Guiraud,

or simply ignore her calls.

42.    Tellingly, although she was her direct supervisor and the exact individual whom Ms.

Guiraud should be able to seek assistance and ask questions, Ms. Humphrey repeatedly told Ms.

Guiraud not to bother her and not to call her.

43.    In one example, at 11:30 p.m. one night, a guest approached Ms. Guiraud and told her

that he was supposed to pick up his luggage. No one had informed Ms. Guiraud about the guest

or his luggage. Ms. Guiraud attempted to call her co-worker who had been on duty at the time,

but she did not pick up. Ms. Guiraud then called Ms. Humphrey, who complained that Ms.

Guiraud was “bothering her at night.”

44.    Frustrated by these several instances of clear harassment and discrimination, Ms. Guiraud

complained of the discriminatory and harassing treatment directly to Ms. Humphrey.




                                                  6
             Case 2:20-cv-05306 Document 1 Filed 10/23/20 Page 7 of 13




45.    Ms. Guiraud informed Ms. Humphrey that Ms. Humphrey was treating her differently

because Ms. Guiraud was African.

46.    Ms. Humphrey did not deny the statement, but simply responded, “Don’t say that.”

47.    Ms. Guiraud also complained to Ms. Humphrey that she treated her like a slave and

treated her badly, as she was not paid to come in early or work late, but was consistently forced

to do so.

48.    Ms. Guiraud also contacted the District Manager to report Ms. Humphrey’s wrongful

behavior, but ESA failed and/or refused to meaningfully address Ms. Guiraud’s complaints.

49.    On October 12, 2019, Ms. Guiraud had been working her usual shift, which ended at 7

a.m.

50.    Ms. Guiraud was anxious to leave as soon as her shift ended that day because she had an

appointment that morning.

51.    Ms. Guiraud had specifically notified ESA in advance that she had an appointment that

morning after her shift ended and thus, someone had to arrive on time at 7 a.m. because she

could not stay late.

52.    However, as typically happened and which was accepted by Ms. Humphrey without

issue, and despite her previous notification to ESA that she had to leave at 7 a.m., no one

reported to work at 7 a.m. to relieve Ms. Guiraud and no one called her to indicate that they

would be coming into work late.

53.    Because she had an appointment and could not stay an extended period of time to wait for

another employee, Ms. Guiraud was compelled to contact Ms. Humphrey to inquire as to whom

was scheduled for the 7 a.m. shift.

54.    Ms. Humphrey responded that it was Nisreen [LNU], and asked if she was there yet.



                                                 7
            Case 2:20-cv-05306 Document 1 Filed 10/23/20 Page 8 of 13




55.    Ms. Guiraud informed Ms. Humphrey that Nisreen was not there as she was supposed to

be, and reminded Ms. Humphrey that she had to leave because her shift was over and she had an

appointment that morning.

56.    In response, Ms. Humphrey complained that Ms. Guiraud had woken her up, that she was

tired and had to sleep, and hung up the phone.

57.    After this discriminatory, harassing and inappropriate exchange, in which Ms. Guiraud

was again treated differently than her non-African co-workers and her legitimate concerns were

again dismissed, Ms. Guiraud called the District Manager to report the situation and the

discriminatory and disparate treatment.

58.    Finally, at 7:45 a.m., Nisreen arrived at work for her 7:00 a.m. shift.

59.    Upon Nisreen’s arrival, Ms. Guiraud asked her why she had not called her to let her know

that she was running late.

60.    In response, Nisreen said that her phone had died.

61.    Notwithstanding her alleged “dead phone,” Nisreen stated that she had received, and

taken, a call from Ms. Humphrey in which she learned that Ms. Guiraud had called the District

Manager.

62.    Nisreen became volatile and angry towards Ms. Guiraud, cursing at Ms. Guiraud that she

was a nursing mother that had to take care of her child.

63.    Only two days later, on October 14, 2019, Ms. Guiraud was terminated.

64.    Specifically, on that day, as Ms. Guiraud was preparing a room, Ms. Humphrey told Ms.

Guiraud to leave everything and follow her. Once Ms. Guiraud did so, Ms. Humphrey handed

her three documents.




                                                 8
             Case 2:20-cv-05306 Document 1 Filed 10/23/20 Page 9 of 13




65.    The first document was a suspension letter, claiming that Ms. Guiraud had given a key to

a guest that had not been registered in the computer system. The man had been part of a business

group at the hotel, and Ms. Guiraud was unsure what to do at the time, as Ms. Humphrey had so

frequently told her not to bother her.

66.    The second document was a written letter from Ms. Humphrey, claiming that, on another

date, Ms. Guiraud failed to scan the ID for a guest upon checkout. The reference to this incident

was extremely surprising to Ms. Guiraud, as the incident had occurred many weeks prior, she

had apologized, and there was no write up or disciplinary action given at the time of the incident

or thereafter, until now.

67.    The third document was a final letter from the District Manager, stating that Ms. Guiraud

had insulted Nisreen and that Ms. Guiraud was being terminated, effective immediately.

68.    Ms. Humphrey then sent Ms. Guiraud home and reported that the District Manager stated

that she should not return to work anymore.

69.    On November 5, 2019, Ms. Guiraud wrote to Jerry Burns at the corporate office to detail

the incident and the discriminatory, harassing, retaliatory and disparate treatment she had

endured.

70.    Ms. Guiraud received no response regarding her complaint.

71.    The circumstances surrounding Ms. Guiraud’s termination are highly suspicious and

indicate that ESA’s real reason for terminating Ms. Guiraud was discrimination and retaliation

against Ms. Guiraud for her complaints of discrimination and harassment.

72.    The reasons given for Ms. Guiraud’s termination are suspect, as Ms. Guiraud had been an

excellent and dedicated employee throughout her employment with ESA and had not been




                                                 9
               Case 2:20-cv-05306 Document 1 Filed 10/23/20 Page 10 of 13




written up or received any disciplinary action for the alleged “incidents” that were said to be

grounds for her termination.

73.     Moreover, other non-African employees who were similarly situated to Ms. Guiraud

made mistakes that were regularly overlooked by Ms. Humphrey and ESA and they were not

terminated for such mistakes.

74.     The reasons given for Ms. Guiraud’s termination are pretext for discrimination and

retaliation.

75.     Most tellingly, Ms. Guiraud’s termination occurred only two days after her most recent

call to the District Manager to complain about discrimination and harassment by Ms. Humphrey

and ESA.

76.     Given her treatment during her several years of excellent employment with ESA, the

baseless grounds for her termination, and the proximity in time between her most recent

complaints about discrimination and harassment and her termination, Ms. Guiraud maintains that

ESA’s proffered reason for termination is mere pretext for discrimination on the basis of her race

and national origin, and retaliation for her complaints about discrimination and harassment.

77.     Ms. Guiraud was discriminated against and harassed on the basis of her race and national

origin, and retaliated against because of her reports of harassment and discrimination, in

violation of Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of

1991, 42 U.S.C. § 2000(e) et seq. and the Civil Rights Act of 1866, as amended, 42 U.S.C. §

1981.

78.     Ms. Guiraud has suffered, and continues to suffer, mental anguish and severe emotional

distress as a proximate result of the actions and inactions of Defendant.




                                                10
            Case 2:20-cv-05306 Document 1 Filed 10/23/20 Page 11 of 13




79.    Defendant and its agents acted with the intent of causing or with reckless disregard for

the probability that their actions would cause Ms. Guiraud severe emotional distress.

80.    Ms. Guiraud has suffered financial losses including, among other things, lost wages, and

an obligation for attorneys’ fees and costs of bringing suit as a proximate result of the actions

and inactions of Defendant.

                                            COUNT I
                          Title VII of 1964, 42 U.S.C. § 2000(e), et seq.

81.    Plaintiff Jeannette Guiraud repeats and incorporates by reference the allegations of all

preceding paragraphs as if fully set forth at length herein.

82.    Based on the foregoing, Defendant engaged in unlawful employment practices in

violation of Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of

1991, 42 U.S.C. § 2000(e) et seq.

83.    In discriminating against and harassing Ms. Guiraud because of her race and national

origin, and in retaliating against Ms. Guiraud for her complaints about harassment and

discrimination, Defendant violated Title VII.

84.    Defendant’s violations were intentional and willful.

85.    Defendant’s violations warrant the imposition of punitive damages.

86.    As a direct result of the unlawful employment practices engaged in by Defendant,

Plaintiff Jeannette Guiraud has sustained a loss of earnings, severe emotional and psychological

distress, loss of self-esteem, loss of future earning power, as well as back pay, front pay and

interest due thereon, and has incurred attorneys’ fees and costs.




                                                 11
            Case 2:20-cv-05306 Document 1 Filed 10/23/20 Page 12 of 13




                                          COUNT II
                     The Civil Rights Act of 1866, 42 U.S.C. § 1981, et seq.

87.    Plaintiff Jeannette Guiraud repeats and incorporates by reference the allegations of all

preceding paragraphs as if fully set forth at length herein.

88.    Based on the foregoing, Defendant engaged in unlawful employment practices in

violation of the Civil Rights Act of 1866, as amended, 42 U.S.C. § 1981.

89.    In discriminating against and harassing Ms. Guiraud on the basis of her race, and in

retaliating against her for her complaints about discrimination and harassment, Defendant

violated the Section 1981.

90.    Said violations were intentional and willful.

91.    Said violations warrant the imposition of punitive damages.

92.    As a direct result of the unlawful employment practices engaged in by Defendant,

Plaintiff Jeannette Guiraud has sustained a loss of earnings, severe emotional and psychological

distress, loss of self-esteem, loss of future earning power, as well as back pay, front pay and

interest due thereon, and has incurred attorneys’ fees and costs.

                                     PRAYER FOR RELIEF

93.    Plaintiff Jeannette Guiraud repeats and incorporates by reference the allegations of all

previous paragraphs as if fully set forth at length herein.

       WHEREFORE, Plaintiff Jeannette Guiraud respectfully requests that this Court enter

judgment in her favor and against Defendant, and Order:

           a. Appropriate equitable relief;

           b. Defendant to compensate Plaintiff with a rate of pay and other benefits and

               emoluments of employment to which she would have been entitled had she not

               been subjected to unlawful discrimination, harassment and retaliation;

                                                 12
           Case 2:20-cv-05306 Document 1 Filed 10/23/20 Page 13 of 13




          c. Defendant to pay Plaintiff punitive damages;

          d. Defendant to pay Plaintiff compensatory damages for future pecuniary losses,

             pain and suffering, inconvenience, mental anguish, loss of employment and other

             nonpecuniary losses as allowable;

          e. Defendant to pay Plaintiff’s costs of bringing this action, including, but not

             limited to, Plaintiff’s attorneys’ fees;

          f. Plaintiff be granted any and all other remedies available pursuant to Title VII and

             Section 1981; and

          g. Such other and further relief as is deemed just and proper.

                                       JURY DEMAND

      Plaintiff Jeannette Guiraud hereby demands trial by jury as to all issues so triable.



                                             By:        /s/ Christopher A. Macey, Jr.
                                                        Christopher A. Macey, Jr., Esquire
                                                        Bell & Bell LLP
                                                        1617 John F. Kennedy Boulevard
                                                        Suite 1254
                                                        Philadelphia, PA 19103
                                                        (215) 569-2500


                                                        Attorneys for Plaintiff Jeannette Guiraud
Dated: October 23, 2020




                                                13
